—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Dutchess County (Pagones, J.), dated July 23, 1999, which, after a nonjury trial, inter alia, denied his request for maintenance.
Ordered that the defendant’s notice of appeal from a decision of the same court, dated July 1, 1999, is deemed to be a premature notice of appeal from the judgment {see, CPLR 5520 [c]); and it is further,
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court, after examining the relevant statutory factors (see, Domestic Relations Law § 236 [B]), properly determined that the defendant was not entitled to an award of maintenance. The record supports the Supreme Court’s determination, notwithstanding the defendant’s failure to engage in regular and gainful employment during the marriage, that he has the ability to be self-supporting (see, Sade v Sade, 251 AD2d 646, 647; Orvieto v Orvieto, 251 AD2d 387).
The defendant’s remaining contentions are without merit. Thompson, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.